                               UNITED STATES DISTRICT COURT
                                         FOR THE
                                 DISTRICT OF CONNECTICUT

TYLON C. OUTLAW,                                )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )              Case No. 3:07-cv-1769
                                                )
CITY OF HARTFORD, TROY GORDON                   )
and MICHAEL ALLEN,                              )
                                                )
       Defendants.                              )

                                       ENTRY ORDER
       On January 10,2019, the court held a status conference by telephone with the parties.

Based on the representations of counsel, the court enters the following orders as unopposed.

        Defendant City of Hartford's supplemental and second supplemental Bill of Costs (Doc.

259, 260) are GRANTED. The additional costs identified by defendant are awarded without

opposition. The court's order defeiTing payment of costs by plaintiff to the City ofHrutford

remains in place. (Doc. 191)

       Discovery concerning income and assets of defendant Allen is stayed pending final

resolution of the Connecticut state comt action seeking indemnification from the City of

Hartford. The plaintiff has agreed to defer any efforts to execute on the judgment against assets

of defendant Allen until resolution of the indemnification claim. Plaintiff's motion to compel

(Doc. 220) is DENIED without prejudice.

       This case is refeiTed to United States Magistrate Judge Robe1t A. Richardson for

purposes of settlement and mediation. Both sides have expressed an interest and willingness to

meet with Judge Richru·dson.

       Dated at Rutland, in the District of Vermont, this 101h day of January, 2019.
                                                                         _._....---··--~




                                                              /s/ Hon. Geoffrey W. Crawford
                                                            Geoffrey W. Crawford, Chief Judge
                                                            United States District Court
